

Exhibit 10.1

[clf-logoa01.jpg]
CLIFFS ASIA PACIFIC IRON ORE MANAGEMENT PTY LTD
ABN 82 001 720 903
Level 12, 1 William Street, Perth. Western Australia 6000
T: (08) 9426 3333 F: (08) 9426 3344 cliffsnaturalresources.com
Postal Address: GPO Box W2017, Perth, WA 6846


21 March 2014


Mr Colin Williams
WA






Dear Colin




Termination of your employment with Cliffs Asia Pacific Iron Ore Management Pty
Ltd


Further to recent discussions, the purpose of this letter is to confirm that
following a review of Operational and Cliffs requirements going forward, your
position as Senior Vice President, Asia Pacific Iron Ore with the Company is no
longer required and has been made redundant. Consequently your employment will
be terminated as at 1 July 2014.


We have considered whether there are any suitable alternative positions within
the organisation and whether there are any measures that Cliffs can take to
minimise the effect of the redundancy on you. Unfortunately, no other suitable
positions have been identified within Cliffs.


To minimise the effect of this redundancy, Cliffs will provide a redundancy
payment in addition to your final pay for work performed by you to 1st of July
2014, as detailed below.


1.
Separation Benefit of 52 weeks base salary
$
485,000.00


2.
Pro-rated at target 2014 Executive Management Performance
Incentive Plan (EMPI) Payment
$
169,750.00


3.
Accrued Annual Leave of 437.4467 hours 
Note: Accrual will be adjusted on your termination date for any annual leave
taken
$
102,000.79


4.
Accrued Long Service Leave of 238.6964 hours
$
55,657.57


Gross Redundancy Payment Estimate
$
812,408.36


15 % Superannuation cash out on EMPI Payment
$
25,462.50


5.75% Superannuation cash out on Separation Benefit
$
27,887.50


Normal hours worked in July 2014 (8 hours)
$
1,865.38


5.75% Superannuation cash out on normal hours worked
$
107.26


Gross Total Payment Estimate
$
867,731.00





Superannuation contributions will be paid to your superannuation fund at 9.25%
on your Separation Benefit and your normal hours worked in July 2014.









--------------------------------------------------------------------------------

[clf-logoa01.jpg]

Long Term Incentive Plan


Share grants made under the Company’s Long Term Incentive Plan (LTIP) will be
treated as follows:


2012-2014 Long Term Incentive Period
 
 
 
 
Grant Date
Grant Price
Total Shares Granted
Performance Shares Granted
Restricted Share Units Granted
TOTAL SHARES PRORATED
PERF SHARES PRORATED as of 1/7/2014
RSU's PRORATED as of 1/7/2014
12/03/2012
$63.62
5,270
3,960
1,310
4,392
3,300
1,092
* Prorate for involuntary termination is 0.8333
* If performance metrics are met, the performance shares will pay out in
February 2015
*Long-Term RSU’s will payout at the same time as the Performance Shares
 
 
 
 
 
 
2013-2015 Long Term Incentive Period
 
 
 
 
Grant Date
Grant Price
Total Shares Granted
Performance Shares Granted
Restricted Share Units Granted
TOTAL SHARES PRORATED
PERF SHARES PRORATED as of 1/7/2014
RSU's PRORATED as of 1/7/2014
11/03/2013
$23.93
21,940
16,460
5,480
10,970
8,230
2,740
* Prorate for involuntary termination is 0.5000
* If performance metrics are met, the performance shares will pay out in
February 2016
*Long-Term RSU’s will payout at the same time as the Performance Shares
 
 
 
 
 
 
2014-2016 Long Term Incentive Period
 
 
 
 
Grant Date
Grant Price
Total Shares Granted
Performance Shares Granted
Restricted Share Units Granted
TOTAL SHARES PRORATED
PERF SHARES PRORATED as of 1/7/2014
RSU's PRORATED as of 1/7/2014
10/02/2014
$20.58
22,950
17,220
5,730
3,826
2,871
955
* Prorate for involuntary termination is 0.1667
* If performance metrics are met, the performance shares will pay out in
February 2017
 *Long-Term RSU’s will payout at the same time as the Performance Shares
 
 
 
 
 
 
 
 
 









Provided you submit the required Expense Reimbursement Form to APAC Payroll
prior to your termination date, you will receive a Private Health Insurance
Reimbursement of $1,740.00.


Cliffs will provide you with outplacement counselling services from Right
Management to the value of $7,500.00. Such services must be utilised within 3
months of your termination date. Right Management can be contacted on (08) 9321
4733.


In addition, Cliffs will provide financial counseling advice from a provider of
your choice to a maximum amount of $1,000.00. Please have your provider submit a
relevant invoice to Cliffs for reimbursement within 3 months.





--------------------------------------------------------------------------------

[clf-logoa01.jpg]



You are also entitled to Employee Assistance Program (EAP) support from Davidson
Trahaire Corpsych, who can be contacted on1800 674 188.


I would like to take this opportunity to thank you for your service to Cliffs
and wish you all the best for the future.
Yours sincerely




/s/ Clifford T. Smith
Clifford T Smith
Executive Vice President, Seaborne Iron Ore


cc personnel file







--------------------------------------------------------------------------------



I, Colin Williams, hereby sign in acceptance of the terms contained within this
letter.




/s/ Colin Williams
Signed
2nd April 2014
Date




